Citation Nr: 1026963	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.  He is the recipient of, among other decorations, the 
Combat Infantryman Badge and the Bronze Star Medal with one Oak 
Leaf Cluster and a "V" device.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
Veteran's claims of entitlement to service connection for a skin 
rash (claimed as chloracne) and headaches.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been associated 
with the claims folder.

In April 2009, the Board remanded these issues for further 
development.  Such development has been completed and associated 
with the claims file, and the issues are ready for further review 
by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty in the Army between January 
1970 and September 1971, including service in Vietnam as an 
infantryman from June 1970 and May 1971.  See DD Form 214.  He is 
the recipient of, among other decorations, the Vietnam Service 
Medal, the Combat Infantryman Badge, and the Bronze Star Medal 
with one Oak Leaf Cluster and a "V" device.  See id.

A.  Skin Rash

The Veteran alleges that he has a recurrent skin rash akin to 
chloracne that had its onset within six months post-service as a 
result of herbicide exposure in Vietnam.  See Board Hearing 
Transcript, May 2008 at 7; Form 9, March 2004 (skin rash similar 
to chloracne).  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.  

By way of background, the Board notes that the Veteran's service 
treatment records are silent as to any skin condition or 
problems.  The first post-service treatment record reflecting any 
complaint of a skin condition is a January 1991 private 
nephrology treatment record that reflects a diagnosis of chronic 
hypogastric rash, etiology unknown.  Subsequent treatment records 
from the same private physician dated November 1991, May 1992, 
and November 1992 reflect notations of a groin rash that the 
Veteran reported he experienced since service in Vietnam.  An 
April 1995 Agent Orange Registry examination report that reflects 
that the Veteran had a groin rash that he reported he experienced 
since service.  A March 2005 VA nephrology treatment record 
reflects the Veteran had a rash in several areas and was referred 
to dermatology.  An April 2005 VA dermatological consultation 
record reflects that the Veteran reported a history of a 
recurrent rash in his groin, back, arms, and legs for about 30 
years or more and that he was diagnosed with folliculitis.

As noted above, in April 2009, the Board remanded this claim for 
further development.  Specifically, the Board directed the RO to 
provide the Veteran with a VA examination relating to his claim 
for service connection for a skin rash (claimed as chloracne due 
to herbicide exposure). The Veteran was provided with a June 2009 
VA examination.  The June 2009 VA examination report reflects 
that the Veteran had no active skin condition on examination, 
and, based thereon, the examiner opined that "nothing on this 
exam could be due to AO or Vietnam."

The Board acknowledges the difficulties of scheduling a VA 
examination during an active phase of skin disability such as the 
Veteran has described.  Nevertheless, in light of the fact that 
the above noted treatment records reflect that the Veteran has 
been diagnosed by VA clinicians with active skin conditions 
during the period on appeal, the Board finds that the June 2009 
VA examination report is inadequate.  In essence, the Board finds 
that it is necessary to either schedule the Veteran for an 
examination during an active phase of the disorder, or, to the 
extent possible, elicit an opinion from an examiner as to the 
etiology of the skin conditions noted in his treatment records.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating 
that, to the extent possible, VA should schedule an examination 
for a condition that has cyclical manifestations during an active 
stage of the disease to best determine its severity); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered 
during active stage of the Veteran's skin disorder); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, it is important that the examiner consider not only 
whether the claimed skin condition is related to herbicide 
exposure, but also, whether such condition had its onset in 
service or is otherwise related to service.

B.  Headaches

The Veteran claims that he experiences recurrent headaches that 
had their onset in service, to include as a result of herbicide 
exposure in Vietnam.  See, e.g., Form 21-4138, June 2002; 
Statement, August 2005.  

As noted above, the Veteran's service in Vietnam and, therefore, 
exposure to herbicides is conceded.  See DD Form 214; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2009).

A June 2009 VA examination report reflects that the Veteran 
reported a history of experiencing headaches about once or twice 
per week since 1972, and that the Veteran generally did not seek 
medical treatment for his headaches.  The examiner recorded a 
diagnosis of tension headaches and opined that they were 
idiopathic in nature and that they were aggravated by such things 
as emotional tension and physical conditions of any type of 
origin.  The examiner further opined that it was at least as 
likely as not that the Veteran's tension headaches were 
aggravated by his non service-connected skin condition.  No 
opinion was provided by the June 2009 VA examiner, however, as to 
whether the Veteran's headaches consistute a chronic condition 
that had their onset in service or are otherwise related to 
service.  Also, the Board notes that the Veteran is service-
connected for PTSD, and the examiner should offer an opinion as 
to whether such disability has caused or aggravated his claimed 
headaches.

The Board acknowledges that the Veteran's service treatment 
records are silent as to any complaints of headaches, that VA 
treatment records dated April 1995 through July 2006 reflect no 
complaints or diagnoses of headaches, and that the only medical 
evidence that the Veteran has experienced headaches at any time 
during the period on appeal is the June 2009 VA examination 
report (although the Board does acknowledge evidence of treatment 
in October 1971, May 1972, as well as reports of headaches 
reflected in the April 1995 Agent Orange Registry examination 
report and in a November 2000 private nephrology record).

Nevertheless, recognizing that the Veteran is competent to report 
experiencing headaches, see Charles v. Principi, 16 Vet. App. 
370, 374 (2002), and in light of VA's duty to assist the Veteran 
in providing an adequate medical examination when evidence 
"indicates" that "symptoms of a disability" may be related to 
service, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(VA medical), the Board finds that a remand is necessary for a 
medical opinion to obtain clarification as to whether the 
Veteran's headaches are directly related to service, to include 
as a result of exposure to herbicides, or whether they are 
otherwise secondary to his service-connected PTSD or aggravated 
by it.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once 
VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (recognizing that while a lack of contemporaneous 
medical evidence can weigh against a claim, it cannot, in and of 
itself, render lay testimony not credible).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
dermatological examination relating to his 
claimed skin disorder.  Ask the examiner to 
please indentify all current skin disorders 
and to opine (a) as to whether each disorder 
identified on examination is a type of 
acneform consistent with chloracne, and (b) 
whether it is at least as likely as not 
(meaning likelihood of at least 50%) that 
each skin disorder identified on examination 
had its onset in service or is otherwise 
related to service, to include (but not 
limited to) as a result of herbicide exposure 
in Vietnam (and please assume such exposure 
is conceded).  

If no active skin disorder is found on 
examination, please opine as to whether (a) 
the excoriated papular/follicular rash, as 
well as the erythematous, raised groin rash, 
noted on the March 2005 VA nephrology record 
had its onset in service or is otherwise 
related to service, to include (but not 
limited to) as a result of herbicide exposure 
in Vietnam, and (b) whether the hemmorhagic 
crusts noted on the Veteran's forearms in the 
April 2005 VA dermatological consultation 
report had their onset in service or is 
otherwise related to service, to include (but 
not limited to) as a result of herbicide 
exposure in Vietnam.  Also please opine as to 
whether any of the skin disorders noted on 
the March and April 2005 VA treatment records 
consistute a type of acneform consistent with 
chloracne.

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file should be provided to 
the appropriate examiner for review.  The 
examiner should note that the claims file has 
been reviewed, including but not limited to 
private nephrology records dated in 1991 and 
1992 reflecting that the Veteran had skin 
rashes, as well as the April 1995 Agent 
Orange Registry reports reflecting a groin 
rash.

2.  Obtain a medical opinion, preferably from 
the same VA examiner who provided the June 
2009 VA examination report relating to the 
Veteran's headaches, asking the examiner to 
opine as to whether it is at least as likely 
as not (meaning likelihood of at least 50%) 
that the Veteran's headaches (a) had their 
onset in service or are otherwise related to 
service, to include (but not limited to) 
whether they are a result of herbicide 
exposure in Vietnam (and please assume such 
exposure is conceded), and (b) whether, in 
the alternative, the Veteran's headaches are 
secondary to his service-connected PTSD or 
are have been aggravated by his PTSD.

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims file should be provided to 
the appropriate examiner for review.  The 
examiner should note that the claims file has 
been reviewed.

3.  Then, readjudicate the Veteran's claims.  
If the claims remain denied, the Veteran 
should be provided a new Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


